Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01366-CV
____________
 
IRENE GARNER, Appellant
 
V.
 
ESTATE OF HERBERT EDWARD GARNER, Deceased,
Appellee
 

 
On Appeal from the Probate Court
No. 3
Harris County, Texas
Trial Court Cause No. 317771-401
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 13,
2002.  On January 6, 2003, appellant
filed a motion to dismiss the appeal because she no longer wishes to pursue her
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.